Citation Nr: 9907410	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chondromalacia of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had active service from February 1975 to November 
1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO), which denied the veteran's claim of 
entitlement to service connection for chondromalacia of the 
left knee.

The Board notes that the current whereabouts of the veteran 
are unknown.  In November 1997, a statement of his case was 
sent to the veteran by the RO and returned by the Post Office 
as undeliverable.  In June 1998, another copy of the case was 
sent to an alternate address found in the file; this 
statement was returned as well.  An appellant's brief 
submitted by the representative and a substituted Form 646, 
both filed in January 1999, did not contain any information 
regarding the current whereabouts of the veteran.  The 
veteran is advised the "in the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts. If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The veteran has not contacted the VA recently regarding his 
whereabouts nor has he recently contacted the VA with respect 
to his claim for service connection.


FINDING OF FACT

There is no competent medical evidence in the record 
demonstrating that the veteran is currently diagnosed with 
chrondomalacia of the left knee.



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for chrondomalacia of the 
left knee.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
the relevant law and VA regulations.  The factual background 
of this case will then be reviewed.  The Board will then 
analyze the issue on appeal.

Applicable Law and Regulations

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991). In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Failure to demonstrate that a disability is currently 
manifested constitutes a failure to present a plausible or 
well-grounded claim.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether a claim is in 
fact well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves either medical 
causation or a medical diagnosis, competent medical evidence 
is required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  A veteran's statement that 
he is suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented.  Robinette v. Brown, 
8 Vet. App. 69 (1995); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

The veteran's service medical records are associated with the 
file.  Records dated from September 1976 state that the 
veteran had fallen onto concrete four months previously, 
requiring sutures in his leg.  These records also note a 
possible compression fracture.  These records also indicate 
that in June 1976, the veteran was found undeployable due to 
the sutures in his leg.  Further, by September, the veteran 
had complained of growing pain and swelling in his left knee; 
the impression was chondromalacia. 

In October 1976, service medical records show that  the 
veteran was diagnosed with chondromalacia of the left knee.  
These records state the veteran continued to experience pain, 
tenderness, and swelling in his left knee.

In a report of physical examination completed in November 
1976 in connection with the veteran's separation from 
service, the veteran did not report any symptoms regarding 
his left knee.  The lower extremeties were clinically 
evaluated as normal, without any diagnosis pertinent to the 
left knee.

In September 1995, the veteran filed his claim with VA for 
residuals of a left knee injury sustained while in service.  
The veteran reported treatment of his left knee problem at 
John Sealy Hospital in or around 1984.  In December 1995, the 
RO received private medical records from the John Sealy 
Hospital, which show that the veteran was treated in April 
1988 for a  right ankle injury.

A report of contact dated in August 1996 notes that the 
veteran stated that he never received any treatment for 
chondromalacia of the left knee at any time after discharge 
from service in November 1976.

Analysis

As discussed above, in order for a claim to be well grounded,  
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  All three prongs of 
the Caluza test must be satisfied.

The Board finds that there is no competent medical evidence 
of record to show the veteran is suffering from a current 
disability.  Therefore, the first prong of the Caluza test is 
not met.

The veteran was diagnosed in both September 1976 and October 
1976 with chondromalacia of the left knee.  However, the 
veteran's report of physical examination from November 1976 
notes normal for lower extremities and there are no post-
service medical reports of record that show diagnoses for 
chondromalacia of the left knee.  In August 1996, the veteran 
stated that he has not received treatment for his left knee 
since he left the service in November 1976.

The veteran himself has stated that he suffers from a current 
left knee disability.  However, where the determinative issue 
involves either medical causation or medical diagnosis, 
competent medical evidence is required; where the 
determinative issue does not require medical expertise, lay 
testimony may suffice.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwisnki, 
2 Vet. App. 492, 494-495 (1992).  A veteran's statement that 
he is suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).  Thus, while the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his knee pain.  
Therefore, the veteran's claim that he is suffering from 
chondromalacia of the left knee is not sufficient to meet the 
first prong of the Caluza test.

The veteran's representative contends that "while some cases 
of chondromalacia may have a remission of symptoms, more 
often there is progression to irreversible patellofemoral 
osteoarthritis."  Cecil Textbook of Medicine 1556 (19th 
edition).  While this may be true, the veteran must still 
submit evidence of a current disability.  The veteran left 
the service in November 1976 and has since never consulted 
any physician regarding his knee problems.  Moreover,  the 
U.S. Court of Appeals for Veterans claims has held that 
medical texts and even medical opinions which are general, 
speculative or equivocal cannot support a well grounded 
claim. See Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); and Sacks v. West, 11 Vet. App. 
314, 316-7 (1998). 

This case is unlike Wallin v. West, 11 Vet. App. 509 (1998).  
In Wallin, the Court held that medical treatise evidence, 
alone, could satisfy the medical nexus evidence prong of 
Caluza.  However, in Wallin, unlike in this case, the 
appellant had satisfied the first two prongs of Caluza.  In 
the absence of a current disability, any attempt to establish 
a well grounded claim by means of medical treatise evidence 
is futile.

Because the veteran has not submitted competent evidence of a 
current knee disability, the Board concludes that the 
veteran's claim of service connection for a chrondomalacia 
left knee is not well grounded and must be denied.  Degmetich 
v. Brown, 104 F.3d 1328, 1332 (Fed.Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby. Bernard v. Brown, 4 Vet. App. 384 (1993). The Board 
finds that the veteran has been accorded ample opportunity to 
present argument and evidence in support of his claim. Any 
error by the RO in deciding this case on the merits, rather 
than on the narrower basis of being not well grounded, was 
not prejudicial to the veteran.

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claim for service connection plausible.  This 
decision serves to inform the veteran of the kind of evidence 
that would be necessary to make his claim well grounded.  By 
this decision, the Board informs the veteran that in order to 
make his claim for service connection well grounded, he will 
need, at the very least, to submit competent medical evidence 
of a current knee disability.

In his notice of disagreement, the veteran requested a VA 
examination be done in support of his claim.  However, 
because the veteran's claim is not well grounded,  VA is 
under no duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
chrondomalacia of the left knee is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


